COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


GEORGE PHILLIP THOMAS
                                                 MEMORANDUM OPINION *
v.   Record No. 0896-97-3                            PER CURIAM
                                                  SEPTEMBER 9, 1997

RICHARDSON BUILDERS, INC. and
 SOUTHERN INSURANCE COMPANY
 OF VIRGINIA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Philip B. Baker; Joseph A. Sanzone
           Associates, on brief), for appellant.

           (Cathie W. Howard; Pierce & Howard, on
           brief), for appellees.



     George P. Thomas (claimant) contends that the Workers'

Compensation Commission erred in finding that he was an

independent contractor rather than an employee of Richardson

Builders, Inc. (employer) at the time of his October 1, 1994

injury by accident.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     "What constitutes an employee is a question of law; but,

whether the facts bring a person within the law's designation, is

usually a question of fact."    Baker v. Nussman, 152 Va. 293, 298,

147 S.E. 246, 247 (1929).   Generally, an individual "'is an

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
employee if he works for wages or a salary and the person who

hires him reserves the power to fire him and the power to

exercise control over the work to be performed.    The power of

control is the most significant indicium of the employment

relationship.'"    Behrensen v. Whitaker, 10 Va. App. 364, 367, 392
S.E.2d 508, 509-10 (1990) (quoting Richmond Newspapers, Inc. v.

Gill, 224 Va. 92, 98, 294 S.E.2d 840, 843 (1982)).      See also

Stover v. Ratliff, 221 Va. 509, 512, 272 S.E.2d 40, 42 (1980).

The employer-employee relationship exists if the power to control

includes not only the result to be accomplished, but also the

means and methods by which the result is to be accomplished.
Behrensen, 10 Va. App. at 367, 392 S.E.2d at 510.      Unless we can

say as a matter of law that claimant's evidence sustained his

burden of proving that he worked for employer as an employee

rather than an independent contractor, the commission's findings

are binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that an employee-employer relationship did not

exist between claimant and employer, the commission found as

follows:
                  The issue in this case is whether
                  the employment relationship ended
                  on September 22, 1994, as alleged
                  by Mr. Richardson. This becomes an
                  issue of credibility. Mr.
                  Richardson's testimony that the
                  claimant terminated the exclusive
                  employment relationship to work as
                  an independent contractor is
                  corroborated by his payroll
                  records. The claimant's testimony


                                  2
               is corroborated to some extent by
               two co-workers, who testified that
               the claimant worked with them up
               until the time of the accident, and
               they were unaware of any change in
               his status. However, the testimony
               of one of these employees was
               equivocal in terms of whether the
               claimant was definitely working on
               the Friday before the accident, and
               both witnesses were incorrect about
               the date of the accident in their
               initial statements. Although we
               are somewhat troubled by the
               finding that the claimant changed
               his status from employee to
               independent contractor while
               working at the same house (Number
               15), nonetheless we are persuaded
               by Mr. Richardson's testimony.

     In its role as fact finder, the commission accepted

Richardson's testimony and rejected the testimony of claimant and

his two co-workers with regard to claimant's employment status.

It is well settled that credibility determinations are within the

fact finder's exclusive purview.       See Goodyear Tire & Rubber Co.

v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).

Richardson's testimony, which was corroborated by the payroll

records, supports the commission's finding that claimant was not

an employee under the Workers' Compensation Act.      Accordingly, we

cannot say as a matter of law that claimant's evidence sustained

his burden of proof.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                   3